          Case 1:20-cv-03070-RA Document 14 Filed 05/20/20 Page 1 of 1
                                                            USDC-SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                            DATE FILED: 5-20-20
FELIX SANCHEZ,

                                Petitioner,
                                                                20-CV-3070 (RA)
                    -against-
                                                                     ORDER
KEYSER,

                                Respondent.

RONNIE ABRAMS, United States District Judge:

       For the reasons stated in the Court’s April 28, 2020 and May 12, 2020 Orders, Mr.

Sanchez’s application to proceed in this Court without prepayment of fees is denied as moot.

This action was closed on April 28, 2020, and Mr. Sanchez’s April 4, 2020 petition is currently

pending before the Second Circuit pursuant to Judge Rakoff’s April 27, 2020 Order. See 99-cv-

01911-JSR, ECF No. 25.

       The Clerk of Court is respectfully directed to mail this Order to Felix Sanchez.

SO ORDERED.

 Dated:   May 20, 2020
          New York, New York

                                                               RONNIE ABRAMS
                                                            United States District Judge
